Citation Nr: 0331289	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-08 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left elbow 
disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for lipoma of the right 
shoulder.

4.  Evaluation of sinusitis, rated as noncompensably 
disabling from January 31, 1998.

5.  Evaluation of thoracic spondylitis, rated as 10 percent 
disabling from January 31, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that, among other things, denied claims of entitlement to 
service connection for left elbow disability, right elbow 
disability, and lipoma of the right shoulder.  The RO also 
granted a claim of entitlement to service connection for 
sinusitis and assigned a zero percent evaluation, effective 
from the day following the veteran's separation from 
service-January 31, 1998, and granted a claim of entitlement 
to service connection for thoracic spondylitis and assigned a 
10 percent evaluation, effective January 31, 1998.  The 
veteran was notified of these actions by a letter in November 
1998.  

The Board notes that, with respect to claims of service 
connection for bilateral hearing loss, right hand cyst, and 
dental trauma, and the claim for a compensable evaluation for 
bronchial asthma, it should be pointed out that an appeal to 
the Board is initiated by filing a notice of disagreement 
(NOD).  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200, 20.201 (2003).  Then, after a statement of the 
case (SOC) is issued, the filing of a substantive appeal 
completes the appeal to the Board.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 20.200, 20.202.  Although the RO sent the veteran a 
SOC in February 1999 (relating to bronchial asthma and dental 
trauma), and in September 1999 (relating to bilateral hearing 
loss and right hand cyst), no substantive appeal for any of 
these issues was thereafter submitted.  Although the 
veteran's representative filed a statement mentioning these 
issues in a written statement received in July 2002, when the 
veteran's representative submitted an Informal Hearing 
Presentation in October 2002, it was made clear that the 
issues on appeal were those listed on the title page above.  
Consequently, the Board will adjudicate the veteran's appeal 
accordingly.

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the ratings to be assigned effective from 
the date of award of service connection-in this case, 
January 31, 1998.

The Board lastly notes that, in July 2002, the veteran's 
representative raised the issue of entitlement to service 
connection for a left hand disability.  This issue is 
referred to the RO for appropriate action.

(The claims of entitlement to a compensable evaluation for 
sinusitis and a higher evaluation for thoracic spondylitis 
will be addressed in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran does not have a current left elbow disability, 
right elbow disability, or lipoma of the right shoulder that 
is attributable to military service.


CONCLUSION OF LAW

The veteran does not have a left elbow disability, right 
elbow disability, or lipoma of the right shoulder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  If a reasonable doubt 
arises regarding such a determination, it will be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2003).

In this case, the veteran claims that he has a left elbow 
disability, right elbow disability, and lipoma of the right 
shoulder as a result of service.  Specifically, he claims 
that he injured his right elbow while taking apart a boiler.  
He also incurred a right shoulder gash, which healed, but 
resulted in a cyst.  For the reasons that follow, the Board 
finds that service connection is not warranted.

The veteran's service medical records show that, in December 
1993, he was treated for a lipoma of the right posterior 
shoulder.  In April 1994, he was seen for complaints of 
aching right shoulder pain.  The assessment was mild 
bicipital tendonitis/subacromial bursitis.  In May 1995, he 
was seen for complaints of severe left elbow pain after 
hitting his left elbow.  A contusion was diagnosed.  A 
November 1997 separation examination report noted a one-inch 
right shoulder scar but no indication of any residual elbow 
disability or lipoma of the right shoulder.

Despite having being seen for complaints pertaining to the 
left elbow and right shoulder during service, the record does 
not contain medical evidence that the veteran currently has a 
diagnosis of a left elbow disability, right elbow disability, 
or lipoma of the right shoulder.  The medical evidence also 
does not show that the veteran sustained any residual 
disability from any elbow injury.  When examined by VA in 
August 1998, the veteran reported that he was an E6 with a 
specialty of gas turbine.  He noted that, during service, he 
once struck his right elbow on the tip of a steel object.  He 
complained of shoulder and right elbow pain.  The examiner 
provided a diagnosis of recurrent pain on the right elbow at 
the olecranon with minimal objective findings, some question 
as to the right versus the left elbow, and no significant 
objective findings on exam, with no disability being noted 
relative to the elbows.  An additional diagnosis was status-
post shoulder pain with no abnormality on exam and no 
disability noted.

Although the veteran reported experiencing pain, the August 
1998 VA examination report does not reveal a current 
diagnosis of an elbow or right shoulder disability.  In fact, 
the veteran himself did not voice any complaints regarding a 
lipoma of the right shoulder.  Significantly, the record does 
not show that the veteran suffered any permanent residual of 
any elbow injury that occurred during service or was caused 
by some event in service.  Additionally, he does not now have 
a lipoma of the right shoulder.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced pain during service and continued to 
experience such a problem, the medical evidence does not show 
that the veteran currently has any diagnosed disability 
underlying his complaints of pain associated with either 
elbow.  In fact, after the veteran's most recent VA 
examination conducted in August 1998, the examiner 
specifically noted that the there was no disability relative 
to the elbows or the right shoulder.  Although the examiner 
noted the veteran's reported pain, it should be pointed out 
that the symptom itself is not considered a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.)

In reaching the above conclusions, the Board has considered 
the statements of the veteran regarding a bilateral elbow 
disability or lipoma of the right shoulder, but the veteran 
does not have current disability by medical diagnosis.  In 
this regard, the Board notes that, while the veteran is 
competent to recite problems, especially specific injury or 
symptoms he may have experienced during service and since, 
medical evidence is required to show current diagnosis, or a 
nexus to the difficulties the veteran may have experienced 
during or due to service.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom).  It is the absence of such 
medical evidence in this case that leads the Board to 
conclude that service connection for left elbow disability, 
right elbow disability or lipoma of the right shoulder is not 
warranted.  For the reasons enunciated, the August 1998 VA 
examination report showing no current diagnoses is of greater 
weight than the veteran's own suggestions of diagnosed 
disability due to military service.  

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claims of 
entitlement to service connection for left elbow disability, 
right elbow disability, or lipoma of the right shoulder.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claims that 
would in turn give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2003).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio, supra.  In those cases where notice is provided 
to the claimant, notice is to be provided to advise that if 
such information or evidence is not received within one year 
from the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. 
§ 3.159(b), 66 Fed. Reg. 45,630, details the procedures by 
which VA will carry out its duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO had informed 
the veteran of the bases on which it decided the claims and 
of the elements necessary to be granted the benefits sought.  
Initially, the RO notified the veteran in November 1998 of 
the denial of his claims and sent the veteran notice of such 
denials in a letter dated that same month.  In response to 
his NOD, the RO issued the veteran a SOC in February 1999 
that addressed the entire development of his claims up to 
that point.  The SOC addressed the procedural aspects of the 
case, provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the service 
connection claims, and discussed the application of the 
evidence to the veteran's claims.  

In considering the VCAA, the RO wrote to the veteran in 
August 2001 and informed him of the changes pertaining to the 
VCAA and of VA's duty to assist him in the development of his 
service connection claims.  The need for specific evidence 
from the veteran was discussed and the veteran was informed 
that he could request assistance in obtaining any outstanding 
evidence.  

The veteran was provided a supplemental SOC (SSOC) in October 
2002, which reviewed the accumulated evidence and restated 
the bases for the denial of his claims.  The December 2002 
SSOC again notified the veteran of what was required of him-
namely, the need to present evidence of a current disability 
and of a nexus between such disability and service.  
Quartuccio, 16 Vet. App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  The Board concludes that the veteran has 
been given the required notice in this case, at least to the 
extent of what was required to substantiate his claims for 
service connection.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his service medical records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in August 1998 and the VA examiner has 
provided an opinion regarding the existence of a current 
disability.  Given that such examination findings did not 
contain medical evidence of a current disability, the Board 
finds that another VA examination is not necessary, and that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand of the issues 
addressed above for further action under the VCAA will serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  


ORDER

Service connection for left elbow disability is denied.

Service connection for right elbow disability is denied.

Service connection for lipoma of the right shoulder is 
denied.




REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and of which information or evidence, if any, the veteran is 
expected to obtain and submit, and of which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
higher evaluations for sinusitis and thoracic spondylitis 
from January 31, 1998, particularly the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

Although the RO sent the veteran a letter in August 2001 
informing him of the passage of the VCAA and providing him 
information with respect to claims for service connection, 
the RO did not specifically indicate what it would take to 
substantiate the veteran's claims for a compensable 
evaluation for sinusitis, and an evaluation higher than 10 
percent for thoracic spondylitis from January 31, 1998, in 
light of changes in regulations used to evaluate disabilities 
of the spine. 

The Board notes that service connection was originally 
granted for thoracic spondylitis in November 1998, effective 
from January 31, 1998.  The back disability is being 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5291.  In 
this regard, the Board notes that the regulations used to 
evaluate diseases and injuries of the spine have changed 
since the veteran's claim was filed.  These regulations 
became effective on September 26, 2003.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  It does not appear that the veteran has 
received notice of the changes made to the rating criteria 
for evaluating diseases and injuries of the spine which 
became effective on September 26, 2003.  See 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243)).  Because this change took effect 
during the pendency of the veteran's appeal, the question 
arises as to which set of rating criteria applies.  See 
Kuzma, supra (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the U.S. Supreme Court and the 
Federal Circuit).  

Furthermore, the RO has not been afforded the opportunity to 
evaluate the veteran's service-connected back disability 
under the revised criteria for rating diseases and 
disabilities of the spine.  See 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 
5243)).  In the Board's opinion, the veteran could be 
prejudiced as a result of the Board addressing this matter in 
the first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Because additional development is necessary in the 
veteran's case, as will be discussed below, time will be 
saved if the notice required as a result in the change in 
rating criteria is conducted while the file is at the RO.  By 
so doing, the veteran will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence before returning the case to the 
Board.  As such, the veteran should be specifically advised 
by the RO of the new and the old rating criteria for 
evaluating diseases and disabilities of the spine, and the RO 
should specifically evaluate his claim under 38 C.F.R. 
§ 4.71a as it existed at the time he filed his claim, and as 
amended during the pendency of his appeal.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that giving the veteran an opportunity to 
appear for VA neurological and orthopedic examinations would 
be appropriate because the current severity of the veteran's 
service-connected back disability is unclear.  Furthermore, 
the Board notes that although the veteran was afforded a VA 
orthopedic examination in August 1998, the record does not 
contain a current examination that takes into account the new 
rating criteria for evaluating diseases and injuries of the 
spine.  Therefore, the Board finds a new VA examination would 
be appropriate so that the veteran's service-connected back 
disabilities can be properly evaluated in terms pertinent to 
these new criteria.  

In this regard, the Board notes that it is unclear from the 
current evidence of record whether the veteran's service-
connected symptomatology includes unfavorable ankylosis of 
the low back or any associated objective neurologic 
abnormalities, such as bowel or bladder impairment.  In 
addition, the record does not indicate whether the veteran's 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, affect his 
normal range of motion of the thoracolumbar spine.  68 Fed. 
Reg. 51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  Therefore, as the current evidence of 
record is insufficient to rate the veteran's back disability 
under the new rating criteria, the veteran should be afforded 
new VA examinations that evaluate the veteran's 
symptomatology in terms pertinent to the rating criteria that 
were in effect when the veteran filed his claim, as well as 
the rating criteria as amended during the pendency of his 
appeal.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54,345-49 (Aug. 22, 2002) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)); 68 Fed. Reg. 51454-
58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235 through 5243)).  

The Board also notes that an examination is necessary to 
determine the current severity of the veteran's service-
connected sinusitis.  Although the veteran underwent a VA 
general examination in August 1998, another examination 
should be conducted in light of the veteran's allegations 
that his disability has worsened in severity since last being 
examined.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(holding that VA should have scheduled the appellant for 
another audiology examination where appellant complained of 
increased hearing loss two years after the last examination).  
Therefore, a remand is required for a new examination.  
38 C.F.R. § 19.9 (2003).

For these reasons, the Board is constrained to remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims 
for higher evaluations.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, 16 Vet. App. at 187.  The 
veteran should be specifically told of 
the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims for a higher 
evaluation, if any.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his service-connected sinusitis and 
thoracic spondylitis from January 1998 to 
the present.  The RO should ensure that 
all pertinent records of private or VA 
treatment are procured for review.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should arrange for a VA 
examination to assess the severity of the 
veteran's service-connected sinusitis.  
The claims file, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
file was made.

The examiner should note the 
veteran's recent history of 
recurring symptoms, and this history 
should be set forth in detail, 
including the frequency and duration 
of each problem identified.  The 
examiner should describe all 
manifestations of service-connected 
sinusitis.  The examiner should 
describe the severity of the 
symptoms experienced by the veteran, 
and the frequency of problems with 
headaches, pain, tenderness, 
purulent discharge or crusting.  The 
examiner should state whether the 
sinusitis related symptoms are best 
characterized as occasional, 
frequent, or constant.  Frequency of 
incapacitating episodes and 
treatment required to manage 
sinusitis should be specifically 
reported.  All indicated tests 
should be conducted.

4.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the nature, 
extent, and severity of impairment caused 
by his service-connected thoracic 
spondylitis.  The claims files, a copy of 
this remand, copies of 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002), and 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner(s) for review.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  

The examiner(s) should determine the 
current severity of the veteran's 
service-connected thoracic 
spondylitis.  All indicated tests 
and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, should be conducted.  
Clinical findings should be elicited 
so that both the old and new rating 
criteria may be applied.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) 
(2002); 68 Fed. Reg. 51454-58 (Aug. 
27, 2003) (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)).  In addition, 
after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent 
to which the appellant experiences 
functional impairments, such as 
weakness, excess fatigability, 
incoordination, or pain due to 
repeated use or flare-ups, etc., and 
should equate such problems to the 
rating criteria.  (In other words, 
functional losses due to pain, etc. 
may result in disability tantamount 
to that contemplated by the criteria 
for a higher rating.  If so, the 
examiner should so state.)  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The rationale for all 
opinions should be explained in 
detail.  The neurological examiner 
should identify symptoms associated 
with service-connected thoracic 
spondylitis including whether any 
neurological symptoms are present, 
and, if so, which nerve(s) is(are) 
affected and whether the disability 
of the affected nerve is best 
characterized as mild, moderate, or 
severe incomplete paralysis, or 
complete paralysis.

5.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  Then, the RO should re-adjudicate the 
claims, including evaluating his service-
connected back disability under 38 C.F.R. 
§ 4.71a as it was at the time the veteran 
filed his claim, and as amended during 
the pendency of his appeal, and 
considering whether assignment of 
"staged" ratings is appropriate for 
either service-connected disability.  
Fenderson, 12 Vet. App. at 119.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 
5286, 5287, 5288, 5289, 5290, 5291, 5292, 
5293, 5294, 5295) (2002); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a (Diagnostic Codes 
5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  Consideration should also 
be given to 38 C.F.R. § 3.321(b) (2003).  
If any benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since a SOC was 
issued in February 1999 and a SSOC issued 
in August 2000.  38 C.F.R. § 19.31 
(2003).  The veteran and his 
representative should be afforded an 
opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



